Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-4 and 6 are pending in this application.  
	Claims 1 and 6 are currently amended.

	Claim 5 is cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/26/2022, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 1-3 and 5-6 under Matsumoto (US PAT No. 11, 070,635 B2) in view of Yasuoka (US PG. Pub. 2014/0354851 A1) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the target data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the target data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the target data" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the greatest common divisor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter

Claim(s) 1 and 6 are allowed.

Claims 2, 3 and 4 are objected to but would be allowable if rewritten to overcome the 35 USC 112(b) Rejection.

13.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Referring to claim 1,
the prior art(s) searched, cited and of record neither anticipates nor makes obvious nor teaches and/or suggests in the claimed combinations, 
[manage, after a second client application for transmitting data to a second system via the network is added to the network device, second definition information in which a type of data to be collected in the network device and a second collection condition are defined received from the added second client application; 
collect data in the network device in accordance with the first definition information and second definition information, wherein data to be collected in accordance with both the first collection condition and the second collection condition is collected at a same timing; and 
store the data collected in accordance with both the first collection condition and the second collection condition in a first dedicated area that is reserved for the first client application and a second dedicated area that is reserved for the second client application, 

wherein the first client application transmits the data acquired from the first dedicated area to the first system, and
wherein the second client application transmits the data acquired from the second dedicated area to the second system.].

In the primary prior art of record;  Matsumoto (US PAT. No. 11,070,635 B2) teaches in the SUMMARY (See Col. 1 lines 54-67 and Col. 2 lines 1-9), a device management server that transmits, to a network device, a collection request specifying a data type, a timing, and a route for collection. The device management server includes a receiving unit configured to receive, from at least one service providing server, a collection request specifying a target device, a data type, a timing, and a route for collection; a selecting unit configured to select, after receiving a plurality of collection requests directed to the same network device, at least one collection request to be set for the network device from the plurality of collection requests on the basis of the timing and the route specified in each of the collection requests; and a transmitting unit configured to transmit the selected at least one collection request to the network device. If transmitting a first collection request included in the selected at least one collection request and specifying a predetermined data type reduces a frequency of collection of data of the predetermined data type requested by a second collection request specifying the predetermined data type and already transmitted to the network device, a collection request specifying the predetermined data type, a timing specified in the first collection request, and a lower-cost route is transmitted to the network device.

	Additionally, the secondary prior art of record, Yasuoka (US PG. Pub. 2014/0354851 A1) discloses in Sect. [0060], the control unit 110 embeds the image data that was read out in step S2 and preprocessed in step S3 into the created document file (step S6). Next, the control unit 110 determines whether or not unprocessed image data exists (step S7). The determination in step S7 becomes positive in the case of moving multiple items of image data in a batch, but becomes negative in the case of moving one item of image data. In the case of a positive determination in step S7, the control unit 110 collects the multiple items of image data into a single document file by repeating the processing in step S2 and thereafter for the second and subsequent image data.

	In particular, the closest applied art reference of Matsumoto fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1 and secondary art of Yasuoka does not remedy the deficiencies of the claim limitations as required by claim 1, since both Matsumoto and Yasuoka fail to provide to manage, collect and store both first and second client application data and first and second definition information in a first and second dedicated area that is reserved for application information after a second client application for transmitting data to a second system via the network is added to the network device, second definition information in which a type of data to be collected in the network device and a second collection condition are defined received from the added second client application as required by the claim. 
	
14.	Therefore, whether taken individually or in combination therof, the prior arts of Davies in view of Shin fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

15.	Independent claim(s) 6 is essentially the same as Independent Claim 1 and refers to “A control method”; and is therefore allowed for the same reasons as applied to Claim 1 above.

16.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677